Citation Nr: 1112180	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-25 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected fecal incontinence.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of RO.

The same decision also continued a 60 percent disabling rating for the service- connected residuals of prostate cancer, a 20 percent rating for diabetes mellitus, and a noncompensable rating for erectile dysfunction.  

The Veteran initially disagreed with the continuation of these ratings; however, he indicated in his August 2007 VA Form 9, Appeal to the Board, that he was no longer appealing the issues.  38 C.F.R. § 20.302(b).

The claim for an initial rating in excess of 10 percent for the service-connected fecal incontinence is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The service-connected disabilities are rated as follows: residuals of prostate cancer, to include urinary incontinence, status post radiation, rated at 60 percent disabling; diabetes mellitus, rated at 20 percent disabling; fecal incontinence, rated at 10 percent disabling; and erectile dysfunction, rated as noncompensable.  The combined evaluation is 70 percent, effective in August 2006.  

3.  The service-connected conditions are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of service-connected disability are met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.  


II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  

That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is in effect for: residuals of prostate cancer, to include urinary incontinence, status post radiation, rated as 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; fecal incontinence, rated as 10 percent disabling; and erectile dysfunction, rated at a noncompensable level.  The combined evaluation is 70 percent from August 2006.  See April 2007 RO rating code sheet.  Therefore, the Veteran does meet the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

Aside from meeting the objective criteria, the Board additionally finds that he is unemployable by reason of his service-connected residuals of prostate cancer, notably urinary and fecal incontinence, which are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Significantly, the record documents that the Veteran was an educator and had expected to retire in May 2007, but due to a battle with prostate cancer, he had two retire two years early, in May 2005.

A December 2006 letter from Dr. JHG indicated the Veteran had severe urinary incontinence secondary to prostate cancer, which required his changing pads seven to eight times a day.  Dr. JHG opined the Veteran was unable to work secondary to urinary incontinence. 

Upon VA examination in January 2007, the Veteran had urinary frequency and nocturia.  He had to change adult diapers at least eight times per day and three to four times per night.  He also had fecal incontinence, which usually occurred with coughing and sneezing.  The Veteran informed the examiner that, due to his incontinence, he was afraid to leave home because of the embarrassment associated with the incontinence.  

The examiner opined that, because of the radiation therapy for the service-connected prostate cancer, the Veteran developed urinary and fecal incontinence.  The examiner concluded these conditions rendered the Veteran both disabled and unemployable.  The problems associated with the diabetes mellitus and erectile dysfunction were found not to affect his employability.

While the Board acknowledges that the Veteran has additional problems with nonservice-connected disabilities to include, but not limited to, anemia, arrhythmia, colon polyps, chronic kidney disease, reflux, hypertension, and hypercholesterolemia, there is no evidence of record that they produce a significantly level of impairment higher than that due to the service-connected residuals of prostate cancer, namely the urinary and fecal incontinence.  

As indicated in his application for benefits, the Veteran had not worked since 2005 as a full-time teacher/counselor.  VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, showed the Veteran last worked in June 2006 as a substitute teacher in summer school.  

In his Substantive Appeal, the Veteran indicated that he was forced into retirement based on the inability to maintain adequate personal hygiene due to urinary and fecal incontinence as a result of the radiation therapy for prostate cancer.  He indicated the physical effects of his incontinence made it impossible for him to follow an occupation successfully in spite of his education.  

In denying the Veteran's claim, the RO found the Veteran was still able to perform sedentary employment; however, this is not confirmed by the medical evidence of record.  There is little dispute that the Veteran has been unemployed since 2006.  Additionally, there is no evidence to the contrary that the Veteran is unemployable as a result of the residuals of his prostate cancer, notably urinary and fecal incontinence.  

Thus, on this record, the Board finds the evidence shows that a TDIU rating by reason of service-connected disabilities is warranted.  38 C.F.R. § 3.102.   



ORDER

Increased compensation based on a TDIU rating by reason of service-connected disability is granted, subject to the regulations governing the payment of VA monetary benefits.



REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent disabling for the service-connected fecal incontinence.  A determination has been made that additional evidentiary development is necessary.  

Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The Veteran indicated in his August 2007 Substantial Appeal that his fecal incontinence had worsened, to include difficulty maintaining adequate personal hygiene.  The last VA examination was over four years ago, in January 2007.

The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or, as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity, the prior VA examination report (January 2007) may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a) (2010); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Ongoing VA outpatient treatment records should also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the United States Court of Appeals for Veterans Claims (Court).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not already on file pertaining to treatment for the service-connected fecal incontinence.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  After any additional VA medical records have been obtained and incorporated in the claims file, the Veteran should undergo a VA examination to evaluate the severity of the service-connected fecal incontinence.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim in light of all the evidence of record, to include the recently submitted material.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


